


110 HR 1079 IH: Professional Driver Background Check

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1079
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Carnahan (for
			 himself, Mr. Skelton,
			 Mr. Hoekstra,
			 Mr. LaTourette,
			 Mr. McCotter, and
			 Mr. Graves) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to limit fees
		  imposed in connection with background checks for the issuance of licenses to
		  operate a motor vehicle transporting a hazardous material, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Professional Driver Background Check
			 Efficiency Act of 2007.
		2.Background
			 records checks for motor vehicle licenses for the transportation of hazardous
			 materialsSection 5103a(d) of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(3)CostThe
				total amount of a fee imposed upon a person to cover costs, including
				administrative and other costs, associated with carrying out a background
				records check under this section shall not exceed $50.
				(4)Assistance to
				StatesThe Secretary may reimburse a State for costs incurred by
				the State in connection with background records checks carried out under this
				section.
				.
		
